DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because legal language “comprising” is used in line 1 and “embodiment” is used in line 8.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 – in line 5, “the top” and in line 7, “the upper portion” lack antecedent basis.

	Claim 15 – in line 2, “the penile support” lacks antecedent basis, following “the penile support”, “penile support” is recited in lines 2-3.
	Claim 17 – “the sheath flange” line 1, lacks antecedent basis.
	Claim 20 – “the scrotal port” line 1, lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salib(6,436,031).
Claim 1 – Salib teaches a sexual aid device including a chassis -40- having a distal end at -30-; and, a proximal end at -24- with at least one penile port at -24- see figure 1; wherein the chassis has an opening along a top approximately toward at least .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salib(6,436,031) as applied to claim 1 above and in view of Yanong (4,429,689).
Claim 2 – Salib teaches a device as claimed but does not set forth a scrotal opening.  
	Young teaches a male brace including harness -13- and -14- to hold the brace in place where the harness includes a scrotal opening -22-.

	Such a combination would produce predictable results of a male brace of Salib having a harness with a scrotal opening to aid in connecting the brace to the user and have a high expectation of success because harnesses are known in the medical arts for male braces as shown by Yanong.
Claim 3 - a sheath, condom taught by Salib inherently includes a sheath outer distal center tip; a sheath outer distal outer tip; a sheath outer distal shaft; a sheath outer center shaft; and, a sheath outer proximal shaft when used over the brace of Salib.
Claim 5 – the condom taught by Salib is considered a soft top.

Claims 6, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salib and Yanong as applied to claim 3 above, and further in view of Loeb et al(4,888,007, hereinafter Loeb).
	Claim 6 - the combination teaches a device as claimed, see claim 5 above, but does not teach a sheath outer flange.
	Loeb teaches a condom with an outer flange -22- to provide improved protection for the wearer by increasing the shielded area, column 1 lines 40-53.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the condom with flange -22- as taught by Loeb 
	Such a combination would produce predictable results of the combination of Salib and Yanong using the condom with an outer flange -22- as taught by Loeb and have a high expectation of success because the use of a condom with a flange is old and well known in the medical arts as taught by Loeb.

	Claim 10 – the sheath, condom of Loeb, would be joined to the chassis element  -60- of Salib with the adhesive -26- on flange -22- when the condom of Loeb is positioned over the device of the combination of Salib and Yanong.

	Claim 12 – the chassis saddle is considered the proximal end of device -40- and the saddle of the sheath is considered the side of the flange with adhesive for attaching to the user’s body.

	Claim 14 – the sheath saddle opening and chassis saddle opening allow for the penis to enter the device.	

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salib (6,436,031) and Yanong (4,429,689), as applied to the claims 2 and 3 above in view of Clark (3,759,254).
Claim 6 - the combination of Salib and Yanong teaches a device as claimed but does not teach the particulars of the condom set forth in Salib, a sheath outer flange.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the combination with the condom of Clark to gain the advantage of preventing direct contact of any portion of the male sex organ, including the testicles, with that of the female partner as set forth in column 3 lines 20-30 of Clark.
Claim 9 – the condom of Clark teaches a sheath inner scrotal support, inside portion -19-; and, a sheath outer scrotal support, outside of portion -19-.

Allowable Subject Matter
Claims 4, 7, 8, 11, 13 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 4 the prior art does not teach or fairly suggest a device as claimed including a sexual aid device including a chassis having an opening along the top toward the proximal end with the opening closed by a hard top.

Regarding claim 16 the prior art does not teach or fairly suggest a device as claimed including a sexual aid device including a chassis having an opening along the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2015/0290022 teaches an erection simulator with an opening but does not teach a hard top for covering the opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791